DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 03/15/2020.
Claims 1-20 are currently pending and have been examined.
	
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/862,026, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 13 contain recitation of “the event engine receiving EMD associated with a patient, the event engine synchronizing the de-identified video streams with received electronic medical data”; “a video database that receives the synchronized de-identified video stream and electronic medical data…”; and “the stored and synchronized de-identified video stream and electronic medical data is used to update algorithms…”.  However, no support in the provisional application 62/862,026 appears to be found for the concepts of receiving EMD associated with a patient or . 
Claims 2-12, 14-24 are not supported as these claims are all dependent on Claim 1 and Claim 13, respectively. Furthermore, the provisional application fails to provide support for what is actually being claimed. Accordingly, claims 1-24 are not entitled to the benefit of the prior application. For purposes of this examination, a priority date of 03/15/2020 is being given.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 6 uses the acronym “EMD” without first introducing the full term.  First appearance of the acronym should be written as “electronic medical data (EMD)”.  
Claims 1 and 13 are objected to because of the following informalities: 
Line 11 uses the verb “is”, but should use “are”, as the subject of the sentence is plural (stored and synchronized de-identified video stream and electronic medical data). 
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 6, Box 610, reads “posturization” rather than “posterization”; and because Figure 10 is missing the word “transmit” between “capture and” and “health record data” in Box 1030.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
	 
Specifically, the claim recites “wherein the stored and synchronized de-identified video stream and EMD is used to update algorithms configured to identify objects in image” for which inadequate support appears in the specification. The Applicant has provided no disclosure of how the stored and synchronized de-identified video stream and EMD are actually used to update the algorithms. Any analysis and subsequent determination could potentially read on the as-claimed invention.
The Specification discloses training and updating of an algorithm in high level detail, at paras. [0028], [0029], [0041] and [0059]. For example, at [0041], “Algorithm development 190 EMD synchronized with the de-identified video to update the algorithm to identify objects.  
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented for how Applicant is actually using the de-identified video stream and EMD to update algorithms to identify objects in an image. 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention,  The Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Dependent Claims 2-12, 14-24 inherit the deficiencies of their respective parent claims and are subsequently rejected. 
Claim 2 recites the limitation “the de-identified video stream also synchronized with sensor data” for which adequate support cannot be found in the specification. The specification appears to provide support for the concept of synchronizing sensor data with “identified patient data” (at [0029]) and synchronizing the de-identified video streams with received EMD (at least 
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 13 recite the limitation “wherein the stored and synchronized de-identified video stream and EMD is used to update algorithms configured to identify objects in image” which renders the claim indefinite.  It is unclear to which “image” the claim language refers to (e.g., if it is the image data received in line 3 (claim 1) and line 2 (claim 13) or if it refers to identifying objects in future images. Per paras. [0005] and [0028] of instant specification and training the algorithms to identify objects, it is interpreted using the data to update algorithms configured to identify objects in images obtained in the future. Please clarify claim language or explain on the record. 
Claims 1 and 13 recite the limitation "the de-identified video streams” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting this to refer to “image data” of line 3 (claim 1) and line 2 (Claim 13).  Examiner prospectively notes that if “image data” and “de-identified video streams” are intended to refer to the same thing, claim language should be streamlined throughout for consistent terminology.  
Dependent Claims 2-12, 14-24 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-13, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et. al. (US Publication 20200211678A1) in view of Amble et. al. (US Publication 20140282018A1).

Regarding Claim 1, Foley discloses the following: 
 	an image processing application stored and executing on a first computing machine ([0007] “Certain examples provide systems and methods for image processing”; [0008]-[0009] disclose implementation on computing device), the image processing machine receiving image data from one or more cameras ([0028] discloses “imaging devices” including “gamma camera”; [0059] “High quality medical image data can be acquired using one or more imaging modalities, such as x-ray, computed tomography (CT), molecular imaging and , the image processing application performing a de-identification process to the image data ([0036] “Identifying information for the associated patient can also be removed. Removal of an individual's identification is important in clinical trials and for other healthcare privacy reasons. Removal of identifying information and/or other deidentification involves detection and modification of metadata (e.g., erase from DICOM header, etc.) as well as image information (e.g., localize and erase a face from an image, etc.); 
a video database that receives […the synchronized de-identified video stream and electronic medical…] data from the event engine ([0046] “The term “transfer learning” is a process of a machine storing the information used in properly or improperly solving one problem to solve another problem of the same or similar nature as the first…Transfer learning can make use of data from previous tasks, for example” – storing the information reads on a ‘database’;  paras. [0055]-[0063] disclose how transfer learning is used with the machine learning), wherein the stored […and synchronized de-identified video stream and electronic medical…] data is used to update algorithms configured to identify objects in image ([0041] discloses “Machine learning techniques, whether deep learning networks or other experiential/observational learning system, can be used to locate an object in an image...Deep learning is a subset of machine learning that uses a set of algorithms to model high-level abstractions in data using a deep graph with multiple processing layers including linear and non-linear transformations. While many machine learning systems are seeded with initial features and/or network weights to be modified through learning and updating of the machine learning network, a deep learning network trains itself to identify “good” features for analysis”; Per 112(a) section above, as Applicant has not disclosed how the synchronized de-identified video stream and EMD are used to update algorithms configured to identify objects in an image, Examiner is 
Foley does not explicitly disclose, but Amble, which is directed to a multi-site video based computer aided diagnostic and analytical platform, teaches the following: 
the synchronized […de-identified…] video stream and electronic medical (data) ([0005] “A method according to one embodiment includes receiving a stream of biometric imaging data of a patient; receiving medical data about the patient; receiving a video stream depicting a source of the biometric imaging data; receiving supplemental information selected from a group consisting of: a second video stream depicting a human, one or more use cases corresponding to the biometric imaging data, an image of anatomy comparable to the biometric imaging data; and preparing for simultaneous output to a graphical user interface on a single display screen: the biometric imaging data, the medical data about the patient, the video stream depicting a source of the biometric imaging data, and the supplemental information”; Examiner notes that to the degree Applicant has disclosed what it means to “synchronize” de-identified video stream and EMD,  the applied reference reads on the broadest reasonable interpretation of data synchronization as it involves keeping multiple copies of data in coherence with one another; [0136]-[0138] teach use of a “data packet processing engine” which reads on “event engine”); 
an event engine stored and executing on a second computing machine, the event engine receiving EMD associated with a patient, the event engine synchronizing the […de-identified…] video streams with received electronic medical data ([0005] “A method according to one embodiment includes receiving a stream of biometric imaging data of a patient; receiving medical data about the patient; receiving a video stream depicting a source of the biometric imaging data; receiving supplemental information selected from a group consisting of:  
Amble teaches receiving a video stream but does not explicitly teach that the video stream is de-identified. Foley does teach de-identification of a video stream as shown above.  The prior art differs from the claim by the substitution of the de-identified video of Foley for the video stream of Amble. The substituted component of de-identified video was known at the time the invention was effectively filed.  The technical ability existed to substitute the components as claimed, and the result of the substitution is predictable. (KSR Rationale B) 
Foley teaches a system that receives image data and de-identifies it, and uses the data to update an algorithm configured to identify objects in an image.  Foley teaches that an artificial intelligence modeler processes image data and metadata from patient data to use an AI model to identify features in image data. Foley does not explicitly teach that the de-identified video stream and EMD are synchronized via an event engine, but Amble teaches this. 
	Therefore, to would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Foley with these teachings of Amble, to de-identify the video stream as taught by Foley, and associate this video stream with electronic medical data as taught by Amble using an event engine, to subsequently use the associated (synchronized) data in Foley’s system of using deep learning to train an algorithm for object recognition, with the motivation of using a sharing platform that allows for transfer of data 

Claim 13 recites the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 13. 

Regarding Claim 7 and 19, Foley/Amble teach the limitations of claims 1 and 13, respectively. Foley further discloses wherein the computing machine and the one or more cameras are physically positioned within a health facility (Foley [0028] discloses examples of “imaging devices” which reads on “camera”; Examiner notes these imaging devices would be found in an environment that reads on “within a health facility”; [0029] “Acquisition, processing, analysis, and storage of medical image data play an important role in diagnosis and treatment of patients in a healthcare environment”; [0095] “certain examples facilitate evaluation of data collected from one or more locations (e.g., hospitals, clinics, etc.) with respect to one or more patients”). 

Regarding Claim 8 and 20. Foley/Amble teach the limitations of claims 7 and 19, respectively. Foley further discloses, wherein the de-identified video streams are processed for de- identification before being transmitted to a device outside of the health facility (Foley [0106] “At block 1260, the DICOM file is analyzed to determine whether the data is to be shared (e.g., via clinical trial and/or other sharing of data). If the data is to be shared, then, at block 1270, the data is deidentified. For example, removal of an individual's identification is important in clinical trials, population health data pools, etc. Patient-identifying meta information can be detected and modified (e.g., erase from the DICOM header, replaced with dummy information such as 0000 or xxxx, etc.), for example. Patient-identifying image information can 

Regarding Claim 9 and 21, Foley/Amble teach the limitations of claims 1 and 13, respectively. Foley further discloses wherein the event engine receives object data from the image processing application, the object data associated with objects detected within the image data by the image processing application (Foley [0035] “The image information facilitates quantitative analytics tailored to an anatomical structure of interest. For example, a structure of interest can be detected/segmented to extract features such as density, contrast, noise, texture, histogram, etc. The structure is classified based on the features (e.g., the low-level features, medium-level features, high-level features, etc.). The image information is compared with metadata to preserve the integrity of a large dataset”). 

Regarding Claim 10 and 22, Foley/Amble teach the limitations of claims 1 and 13, respectively. Foley further discloses, wherein the health facility is a hospital (Foley [0095] “certain examples facilitate evaluation of data collected from one or more locations (e.g., hospitals, clinics, etc.) with respect to one or more patients”). 

Regarding Claim 11 and 23, Foley/Amble teach the limitations of claims 1 and 13, respectively. Foley further discloses, wherein an algorithm development device updates algorithms configured to identify objects in image data by training and evaluating the updated algorithm ([0041] discloses “Machine learning techniques, whether deep learning networks or other experiential/observational learning system, can be used to locate an object in an image...Deep learning is a subset of machine learning that uses a set of algorithms to model high-level abstractions in data using a deep graph with multiple processing layers including linear and non-linear transformations. While many machine learning systems are seeded with 

Regarding Claim 12 and 24, Foley/Amble teach the limitations of claims 1 and 13, respectively. Foley further discloses, wherein the algorithm development device transmits the updated algorithm to the image processing application, the image processing application detecting objects from subsequently received images based on the updated algorithm ([0041] discloses “Machine learning techniques, whether deep learning networks or other experiential/observational learning system, can be used to locate an object in an image...Deep learning is a subset of machine learning that uses a set of algorithms to model high-level abstractions in data using a deep graph with multiple processing layers including linear and non-linear transformations. While many machine learning systems are seeded with initial features and/or network weights to be modified through learning and updating of the machine learning network, a deep learning network trains itself to identify “good” features for analysis”; Per 112(a) section above, as Applicant has not disclosed how the synchronized de-identified video stream and EMD are used to update algorithms configured to identify objects in an image, Examiner is considering the description of deep learning which “trains itself” to read on the claim language of updating an algorithm for identification; [0095] “A deep learning network model can be trained and customized to look for a particular anatomy (e.g., head, chest, abdomen, etc.) in a particular set of image data, for example”; ([0046] “The term “transfer .

Claims 2-5, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et. al. (US Publication 20200211678A1) in view of Amble et. al. (US Publication 20140282018A1) further in view of Demir et. al. (US Publication 20180330815A1) 

Regarding Claim 2 and 14, Foley/Amble do not teach, but Demir, which is directed to methods of monitoring and interacting with occupants in a healthcare facility, teaches: the event engine receiving sensor data captured by a plurality of sensors physically located within the health facility (Demir [0034] “FIG. 1B is a perspective view of an exemplary portion of a facility implementing the system of FIG. 1A. Intelligence engine server 150 is located within a secure facility location 100A, such as a data server room. Public hallway 100B implements a public signage solution that includes display panel 120D and video sensor 130D. Meanwhile, patient room 100C includes video monitoring sensor 130E, patient room display panel 120E, room microphone 130F, and controlled room lighting 161”), the de-identified video stream also synchronized with sensor data ([0027] “In some embodiments, a sensor 130 may include a digital video camera system, capturing visual information about various locations within the facility and its occupants. In some embodiments, a sensor 130 may additionally or alternatively include an audio microphone, capturing sounds within facility 100”; Examiner notes that using a video camera system to capture visual information and additionally capturing 
	Foley/Amble teach a system of receiving and synchronizing de-identified video streams and electronic medical data for a patient, and using that information to update an algorithm to identify objects in an image. Foley/Amble do not explicitly teach that sensors are used to capture data within a health facility or that the de-identified video stream is synchronized with sensor data, but Demir teaches this.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Foley/Amble with these teachings of Demir to use sensors physically located in a health facility to capture information concerning the present state of the facility and/or people and things within the facility (Demir at [0027]) and to synchronize the de-identified video stream and sensor data to observe and/or infer behavior and physical events taking place within the facility (Demir at [0027]). 

Regarding Claim 3 and 15. Foley/Amble do not teach, but Demir, which is directed to methods of monitoring and interacting with occupants in a healthcare facility, teaches wherein the plurality of sensors includes a Bluetooth device ([0027] “a Bluetooth transceiver or a wireless beacon”)
	Foley/Amble teach a system of receiving and synchronizing de-identified video streams and electronic medical data for a patient, and using that information to update an algorithm to identify objects in an image. Foley/Amble do not explicitly teach that Bluetooth sensors are used to capture data within a health facility, but Demir teaches this.  	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Foley/Amble with these teachings of Demir to use Bluetooth sensors located in a health facility to capture information concerning the 

Regarding Claim 4 and 16. Foley/Amble do not teach, but Demir, which is directed to methods of monitoring and interacting with occupants in a healthcare facility, teaches: wherein the plurality of sensors includes an RFID device ([0008] “A facility staff member may be identified upon entry to the examination room, such as via facial recognition from the video camera feed and/or querying identification from a separate identification server (e.g. using RFID or swipe card IDs)”; [0033] “Identity system 170 may include, e.g., a key card swipe or RFID badge system”). 
	Foley/Amble teach a system of receiving and synchronizing de-identified video streams and electronic medical data for a patient, and using that information to update an algorithm to identify objects in an image. Foley/Amble do not explicitly teach that RFID device sensors are used to capture data within a health facility, but Demir teaches this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Foley/Amble with these teachings of Demir to use RFID sensors located in a health facility to capture information concerning the present state of the facility and/or people and things within the facility (Demir at [0027]) and for  to provide an identification system used within a facility ([0033])

Regarding Claim 5 and 17, Foley/Amble do not teach, but Demir, which is directed to methods of monitoring and interacting with occupants in a healthcare facility, teaches: wherein the plurality of sensors includes an audio capturing device ([0027] “a sensor 130 may additionally or alternatively include an audio microphone”). 
	Foley/Amble teach a system of receiving and synchronizing de-identified video streams and electronic medical data for a patient, and using that information to update an algorithm to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Foley/Amble with these teachings of Demir to use audio capturing devices located in a health facility to capture information concerning the present state of the facility and/or people and things within the facility (Demir at [0027]) and to capture sounds within the facility (Demir [0027]). 

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et. al. (US Publication 20200211678A1) in view of Amble et. al. (US Publication 20140282018A1) further in view of Bobda (US Publication 20170358195A1). 

Regarding Claim 6 and 18, Foley/Amble do not explicitly teach the following, but Bobda, which is directed to a system for processing information of an environment containing objects and a person which may be used in a medical setting, does teach wherein de-identification includes posterization of the image data and modifying pixels associated with the face and body of a person within an image associated with the image data ([0029] “The original image may then be segmented, as shown in FIGS. 3 and 4, with various features having been masked, blurred, modified or altered in other ways known to those of ordinary skill in the art to prevent visually observing actual features of the image”; “blurring” reads on the description of image posterization as presented in Applicant’s specification at para. [0069])
	Foley/Amble teach a system of receiving and synchronizing de-identified video streams and electronic medical data for a patient, and using that information to update an algorithm to identify objects in an image. Foley teaches that a patient’s face may be erased from an image 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Foley/Amble with these teachings of Bobda to blur a patient’s face, with the motivation of preserving a patient’s privacy (Bobda at [0029]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, C. Luke Gilligan, can be reached on 571-272-6770.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619